              Case 6:20-bk-06996-LVV        Doc 27     Filed 03/02/21     Page 1 of 2




                                       ORDERED.
 Dated: March 02, 2021




                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION
                                    www.flmb.uscourt.gov

In re:                                            Case No. 6:20-bk-06996-LVV
                                                  Chapter 7
Joseph Munden
Mykeal Munden,


         Debtor.              /

ORDER GRANTING CHAPTER 7 TRUSTEE’S APPLICATION TO RETAIN BK GLOBAL
      REAL ESTATE SERVICES AND CENTURY 21 CARIOTI TO PROCURE
     CONSENTED PUBLIC SALE PURSUANT TO 11 U.S.C. §§327, 328 AND 330

         THIS CASE came on for consideration without hearing on the Trustee’s Application to

Retain BK Global Real Estate Services and Century 21 CARIOTI upon the Notice and Application

of Dennis D. Kennedy, the trustee in the above-captioned case (“Trustee”), to retain BK Global Real

Estate Services and Century 21 Carioti to Procure Consented Public Sale pursuant to 11 U.S.C.

§§327, 328 and 330 (“Application”) [Docket No. 25], the Court concludes that BK Global Real

Estate Services and Century 21 Carioti do not hold or represent any interest adverse to the estate and

are disinterested persons within the meaning of Section 101(14) of the Bankruptcy Code. The Court

further concludes that BK Global Real Estate Services and Century 21 Carioti are qualified to

represent the Trustee and that the Court’s authorization of their employment is in the best interest of

the estate.
             Case 6:20-bk-06996-LVV           Doc 27     Filed 03/02/21      Page 2 of 2




        Accordingly, it is

        ORDERED the application is Granted and the Court approves the retention of BK Global

Real Estate Services and Century 21 Carioti to sell real property located at 2053 Appaloosa Ln

Melbourne, FL 32934.

        IT IS FURTHER ORDERED All compensation authorized is subject to provisions of Section

330 of the Bankruptcy Code.


Trustee Dennis D. Kennedy is directed to serve a copy of this order on interested parties who are non-CM/ECF
users and file a proof of service within three days of entry of the order.




                                                     2
